DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson (“Aqueous Processing of WC-Co Powders”), originally of record of the non-final rejection dated March 10, 2020.

Regarding claims 1-5, Andersson teaches a hard metal (cemented carbide) (Pg. 1. [1]) that can be sintered (Pg. 2 [2]) that are in the form of granules (Pg. 2 [4]-[5]) with WC hard metal (Pg. 2 [1]) of 0.5 to 7 micron grain size (Pg. 2 [2]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) and Co as a binder metal (Pg. 2 [1]) and a grain 3Cr2 (Pg. 55 [3]) where the WC-Co suspension is in a dispersant (Pg. 29 [2]) and then forms a dense shell for the granules of the WC-Co with a volume % of Co (and WC) at least 25% greater than the interior of the granule (Pg. 31 [2]-[3]; Pg. 29 [2]; FIG. 4.1 b)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson (“Aqueous Processing of WC-Co Powders”), originally of record of the non-final rejection dated March 10, 2020.

Regarding claim 6, Andersson teaches each limitation of claim 1 as discussed above.  Andersson does not teach a specific range for volume % of metallic binder at the surface of the granule that is in total 25% to 2000% greater the volume% of metallic binder in the interior of the granule.  Andersson does teach that cobalt is a superior metal binder to act as a medium for carbide grains to grow and form the skeletal structure (Pg. 2 [1]), and that the WC-Co suspension is present as an outer shell in the granule (Pg. 31 [2]-[3]; Pg. 29 [2]).  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Andersson.  There is no evidence indicating such metallic binder concentration at the surface compared to the interior of 25-2000% greater is critical.  In fact, the range is in itself quite expansive.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s claim amendments, filed June 25, 2021, with respect to 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of March 31, 2021 has been withdrawn. 

Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive regarding the overall allowability of the claims. Applicant asserts that it is conventional in the art to disregard possible cavities when calculating volume % of granule components.  Applicant first relies on Poetschke et al. of record in the specification and the IDS filed February 13, 2019, table 1, which they state shows “chemical composition of the granules is expressed without regard to porosity”.  This is technically correct, as table 1 shows the chemical composition in weight percent (emphasis added by the examiner).  There is no inherent correlation between the weight percent composition and the volume percent composition of granules, therefore the reliance on Poetschke et al. is not persuasive.  
The first page of Exhibit A by the Applicant in their Remarks filed on June 25, 2021 is the last page of Chesnokov et al., “Microstructure and morphology of powder particles in TiC-NiCr, synthesized in plasma jet, at high-energy actions on components of initial composition Ti-C-NiCr”), hereinafter Chesnokov.  Applicant asserts that Chesnokov describes the compositions of the pictured granules “without regard to cavities”.  Applicant appears to be relying on single cross sections of powder particles to extrapolate what the overall volume percentage of 
The second page of Exhibit A by the Applicant in their Remarks filed on June 25, 2021 is “Comprehensive Hard Materials” Pg. 5521, hereinafter Comprehensive.  Applicant asserts Comprehensive in section 1.18.7.3 teaches “compositions of the pictured granules based on the constituent solid ingredients, without regard to cavities”.  This is not persuasive as this section of Comprehensive does not include the word solid or cavities or any synonyms thereof.  It is unclear what the applicant is basing this assertion on; however, based on the text referred to, the assertion appears unsupported and therefore not persuasive.
The third page of Exhibit A by the applicant in their Remarks filed on June 25, 2021 is the second page of Batraev et al, “Effect of the Microstructure of Cermet Powders on the Performance Characteristics of Thermal Spray Coatings", hereinafter Batraev.  Applicant asserts compositions of the pictured granules based on the constituent solid ingredients, without regard to cavities” is also shown on this page of Batraev page. Again, this is unpersuasive Batraev never discusses the calculation method or procedure for volume percentages of the materials; the entire document never details whether or not pores/voids/cavities are included in the volume percentage calculations of the compositions.  Therefore, this argument remains unpersuasive. Applicant’s arguments are allegedly directed to the written description rejection; however, as presently amended no written description rejection would be made.  Applicant’s arguments to the implied special definition of the amended claim is not persuasive, and a rejection using the prior art previously of record has been made, using Andersson, as discussed above. 
The examiner additionally notes that as presently recited “surface” and “interior” are both open to extremely broad interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784